Name: Commission Regulation (EEC) No 2686/84 of 21 September 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/ 6 Official Journal of the European Communities 26 . 9 . 84 COMMISSION REGULATION (EEC) No 2686 / 84 of 21 September 1984 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/ 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid man ­ agement ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid man ­ agement ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantities of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 September 1984 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p . 1 . H OJ No L 142 , 1 . 6 . 1983 , p . 1 . (&lt;) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 26 . 9 . 84 Official Journal of the European Communities No L 257 /7 ANNEX Notice of invitation to tender (M Description of the lot A 1 . Programme 1984 (a)' legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . 3 . Recipient Country of destination ^j- Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the recipient ( 3 ) Relief and Rehabilitation Commission (RRC ) PO box 5686 , Addis Ababa , Ethiopia 6 . Total quantity 1 400 tonnes 7 . 8 . Origin of the skimmed-milk powder Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders 8 October 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 November 1984 (b) closing date for the submis ­ sion of tenders 22 October 1984 15 . Miscellaneous ( 4 ) No L 257/ 8 Official Journal of the European Communities 26 . 9 . 84 Description of the lot B 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 60 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging ! 25 kilograms 11 . Supplementary markings on the packaging 'SUDAN 2601 / PORT SUDAN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 26 . 9 . 84 Official Journal of the European Communities No L 257 / 9 Description of the lot C 1 . Programme 1983 ( a) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 2 December 1983 2 . 3 . Recipient Country of destination ^ Tunisia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 )  6 . Total quantity 1 500 tonnes ( 5 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into stock after 1 February 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'A LA REPUBLIQUE TUNISIENNE ' 12. Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 8 October 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : - ( a ) shipment period Before 31 December 1984 ( b ) closing date for the submis ­ sion of tenders 22 October 1984 15 . Miscellaneous  No L 257 / 10 Official Journal of the European Communities 26 . 9 . 84 Description of the lot D E F 1983 Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 World Food Programme Mozambique fob 65 tonnes 1 . Programme (a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 45 tonnes 65 tonnes Community market German Annex I (B ) to Regulation (EEC) No 1354 / 83 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 'MOZAMBIQUE 2382 PI / ACCAO DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' NACALA'BEIRA' Before 15 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 26 . 9 . 84 Official Journal of the European Communities No L 257/ 11 Description of the lot G 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Uganda 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 708 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into stock after 1 February 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'UGANDA 2443 / MOMBASA IN TRANSIT TO UGANDA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 8 October 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : l (a) shipment period Before 31 December 1984 (b) closing date for the submis ­ sion of tenders 22 October 1984 15 . Miscellaneous  No L 257 / 12 Official Journal of the European Communities 26 . 9 . 84 Notes: (*) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer must contact the beneficiary to determine necessary shipping documents . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Delegate EEC Commission , PO box 5570 , Addis Ababa , Ethiopia . Telex DELEGEUR 21135 . ( 5 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored .